DETAILED ACTION

Allowable Subject Matter
Claims 16-17, 20-24, 26-29 and 32-40 are allowed.

The following are details of the closest prior arts of record found:
	Da Silva et al. (US Patent Publication 2019/0306910) discloses a system wherein a wireless device in an RRC_INACTIVE state receives RRC signaling from the network directing the wireless device to enter an RRC_IDLE state and in response to the received RRC signaling, activities associated with dedicate idle or inactive mobility related parameters are discontinued and discloses upon reception of an RRC release message, the UE discards the stored idle/inactive mobility related parameters and stops performing actions associated therewith and discloses idle/inactive mobility related parameters can be mobilityControlInfo such as idleMobilityControlInfo, redirection carrier information, etc. and discloses to exemplify the mechanism, described below is the usage in the case of the IdleMobilityControlInfo field provided in RRC release or RRC suspend and controlled by a timer and wherein the UE shall: if stored, discard the cell reselection priority information provided by the idleModeMobilityControlInfo or inherited from another RAT and stop timer t320 if running and if the RRC release message includes the idleModeMobilityControlInfo: store the cell reselection priority information provided by the idleModeMobilityControlInfo and if the t320 is included start timer T320 with the timer value set according to the value of t320 and else apply the cell reselection priority information broadcast in the system information.

TSENG et al. (US Patent Publication 2019/0349825) discloses a system wherein after a UE selects a serving cell that does not support a 5GC network connection, the UE may enter into an idle state and release its UE context / AS layer configuration.


The following is an examiner’s statement of reasons for allowance: 
The reasons for allowance are clear on the record.  And after a thorough search and further examination, and in view of applicant’s arguments seen on pages 12 and filed on 07/14/21 arguing that the AS context is not analogous to IdleModeMobilityControlInfo, Claims 16-17, 20-24, 26-29 and 32-40 are found to be allowable because the closest prior art found of Da Silva et al. (US Patent Publication 2019/0306910) and BYUN et al. (US Patent Publication 2019/0387570) and TSENG et al. (US Patent Publication 2019/0349825) fails to disclose, teach or suggest either alone or render obvious in a combined teachings of the prior art, the uniquely distinct features of “processing a paging message, the paging message directing the user equipment to transition from the inactive state to an idle state and responsive to processing the paging message, releasing the IdleModeMobilityControlInfo” in the specific order, structure and combination of limitations recited, inter alia, by independent claim 16 and independent claim 28 and fails to disclose, teach or suggest either alone or render “performing a cell-reselection procedure in the inactive state that selects another cell, the other cell associated with a core network that does not support the inactive state; and responsive to selecting the other cell, releasing the IdleModeMobilityControlnfo” in the specific order, structure and combination of limitations recited, inter alia, by the independent claim 36 of the claimed invention.  
The dependent claims are found to be allowable based on their dependency on the allowed independent claims and for the same reasons as indicated above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y MAPA whose telephone number is (571)270-5540. The examiner can normally be reached Monday thru Thursday: 10 AM - 8 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272 - 7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y MAPA/Primary Examiner, Art Unit 2645